DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claims 1-19 are currently pending and considered below. 

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 27 Oct 2022 is acknowledged. Claim 8 is withdrawn by the Applicant.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I and III, there being no allowable generic or linking claim.  Claim 10 refers to the limitation “the first width is not equal to the second width”  and are not part of the elected Species II, which consists of FIGS. 5-7B, Specification pages 9-11, paragraphs [0020-24]. The Examiner disagrees with the Applicant in that the aforementioned limitation would be considered “substantially equal.”
Election was made without traverse in the reply filed on 27 Oct 2022. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Happ US20080087448A1, (herein, Happ).

Regarding Claim 1, An impact wrench (FIG. 1, #12), comprising: 
a motor (FIG. 1, see below illustration); 
a hammer (FIG. 1, see below illustration) disposed frontward of the motor and configured to be rotated in response to the motor being energized (para [0018]); 
a hammer case (FIG. 1, see below illustration), which houses the hammer; and 
an anvil comprising (FIG. 2, #10): an arm portion (FIG. 2, #16) disposed frontward of the hammer (FIG. 1) and configured to be impacted in a rotational direction by the hammer (para [0018]); a cylindrical portion (FIGS. 4-5 – illustrated between 26 and 14/16) connected to the arm portion and supported by the hammer case (FIG. 1 – illustrates support); a socket-mating portion (FIG. 5, #40) disposed frontward of the cylindrical portion (FIG. 4 – illustrates forward of portion); and an enlarged portion (FIG. 4, #s 28 to 24) disposed between the cylindrical portion and the socket-mating portion (FIG. 4 – illustrates between cylindrical portion and 28); 
wherein an outer dimension (FIG. 4, #28 – moving from left to right) of the enlarged portion enlarges in a direction extending rearward from the socket-mating portion (FIG. 4); and 
the anvil has a recessed portion (FIG. 4, #26) disposed between the cylindrical portion and the enlarged portion of the anvil (FIGS. 4-5), the recessed portion being continuous in a circumferential direction of the cylindrical portion (FIG. 2-3 illustrate continuous in a circumferential direction).



    PNG
    media_image1.png
    552
    497
    media_image1.png
    Greyscale


Regarding Claim 2, Happ discloses as previously claimed.  Happ further discloses, wherein the recessed portion (26) has a semicircular shape in a transverse cross section (FIG. 4 – illustrates a semicircular shape in a transverse direction).

Regarding Claim 4, Happ discloses as previously claimed.  Happ further discloses, wherein: 
the socket-mating portion (40) is a square-column portion (FIG. 5, #30); and 
a deepest portion (FIG. 4 – illustrates deepest portion of 26) of the recessed portion (26) has a diameter (FIGS. 2-5 illustrate a diameter for 26) that is larger than a spacing (see below figure) between side surfaces (see below figure) of the square-column portion (30) that are parallel to each other (FIG. 4 – illustrated below shows parallel).

    PNG
    media_image2.png
    311
    488
    media_image2.png
    Greyscale

Regarding Claim 5, Happ discloses as previously claimed.  Happ further discloses, wherein: 
the recessed portion (26) has a semicircular shape in a transverse cross section (FIG. 4 – illustrates a semicircular shape in transverse direction); and 
the diameter of the deepest portion of the recessed portion (26)  is smaller than the diameter of a circumscribed circle (FIG. 4, #28 also mates with socket and its diameter is larger than 26) of the socket-mating portion (40).






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Happ, and in view of Milbourne et al. US20050022638A1 (herein, Milbourne).

Regarding Claim 3, Happ discloses as previously claimed.  Happ further discloses, a deepest portion (FIG. 4 – illustrates deepest portion) of the recessed portion (26) and a circumscribed circle (FIG. 8 – illustrates circle) of the socket-mating portion (40).

Happ does not disclose, wherein a diameter that is smaller than the diameter of a circumscribed circle.
However, Milbourne teaches, wherein a deepest portion (FIG. 4, #154) of the recessed portion (FIG. 4, # 134) has a diameter (see below diagram) that is smaller than the diameter of a circumscribed circle (see below diagram) of the socket- mating portion (FIG. 2, #42).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Milbourne and would be motivated to modify the recessed potion of the anvil as disclosed by Happ to include a recessed portion that has a diameter smaller than the socket-mating portion (see below diagram) as taught by Milbourne.  Since Milbourne teaches the aforementioned structures that are known in the art and beneficial, thereby providing the motivation to modify Happ’s anvil recessed portion (FIG. 4, #26) with recessed portion as taught by Milbourne (FIG. 2, #154) so as to eliminate stress concentration zones (Milbourne, paras [0025-26).


    PNG
    media_image3.png
    517
    558
    media_image3.png
    Greyscale


Claims 6, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Happ US20080087448A1, (herein, Happ).

Regarding Claim 6, An impact wrench (FIG. 1, #12), comprising: 
a motor (FIG. 1, see above illustration); 
a hammer (FIG. 1, see above illustration) disposed frontward of the motor and configured to be rotated in response to the motor being energized (para [0018]); 
a hammer case (FIG. 1, see above illustration), which houses the hammer; and 
an anvil comprising (FIG. 2, #10): an arm portion (FIG. 2, #16) disposed frontward of the hammer (FIG. 1) and configured to be impacted in a rotational direction by the hammer (para [0018]); a cylindrical portion (FIGS. 4-5 – illustrated between 26 and 14/16) connected to the arm portion and supported by the hammer case (FIG. 1 – illustrates support); and a socket-mating portion (FIG. 5, #40) disposed frontward of the cylindrical portion (FIG. 4 – illustrates forward of portion);
wherein: the anvil (10) has a first recessed portion (see below diagram) and a second recessed portion (see below diagram) disposed between the cylindrical portion (between 26 and 14/16) and the socket-mating portion (40) of the anvil; 
the second recessed portion is disposed rearward of the first recessed portion (below diagram illustrates 2nd rearward of 1st); and 
the first and second recessed portions are each continuous in a circumferential direction (FIGS. 2-3, 5, 8 and 11 illustrate circumference) of the cylindrical portion.


    PNG
    media_image4.png
    559
    840
    media_image4.png
    Greyscale


Regarding Claim 9, Happ discloses as previously claimed.  Happ further discloses, wherein: 
the first recessed portion has a first width in an axial direction of the anvil (See above FIG. 4 – first recessed portion has a width in axial direction); 
the second recessed portion has a second width in the axial direction of the anvil (See above FIG. 4 – second recessed portion has a width in axial direction); 
the first width equals the second width (See above FIG. 4 – bisecting at deepest portion illustrates widths are equal).
Regarding Claim 11, Happ discloses as previously claimed.  Happ further discloses, further comprising: 
an enlarged portion (FIG. 4, #s 28 to 24) disposed between the first recessed portion and the socket-mating portion (FIG. 4 – illustrates between cylindrical portion and 28);
wherein an outer dimension (FIG. 4, #28 – moving from left to right) of the enlarged portion enlarges in a direction extending rearward from the socket-mating portion (FIG. 4).

Regarding Claim 12, Happ discloses as previously claimed.  Happ further discloses, wherein the first recessed portion and the second recessed portion each have a semicircular shape in a transverse cross section (See below diagram in that FIG. 4 illustrates 1st and 2nd recessed portion each having a semicircular shape ,lower half of circles, in a transverse direction).


    PNG
    media_image5.png
    559
    840
    media_image5.png
    Greyscale


Regarding Claim 13, Happ discloses as previously claimed.  Happ further discloses, wherein: 
a deepest portion (See below FIG. 4 – illustrates deepest portion) of the first recessed portion has a first diameter (See below FIG. 4 – illustrates 1st diameter); 
a deepest portion (See below FIG. 4 – illustrates deepest portion) of the second recessed portion has a second diameter (See below FIG. 4 – illustrates 2nd diameter) that is equal to (See above FIG. 4 – illustrates diameters of same length) or different from the first diameter; and 
both the first diameter and the second diameter are smaller than the diameter of a circumscribed circle (FIG. 4, #28 also mates with socket and its diameter is larger than below two diameters) of the socket-mating portion.

[AltContent: arrow]
    PNG
    media_image6.png
    559
    840
    media_image6.png
    Greyscale


Regarding Claim 14, Happ discloses as previously claimed.  Happ further discloses, wherein:
the socket-mating portion (40) is a square-column portion (FIG. 5, #30); 
a deepest portion (See above FIG. 4 – illustrates deepest portion) of the first recessed portion has a first diameter (See above FIG. 4 – illustrates 1st diameter);
a deepest portion (See above FIG. 4 – illustrates deepest portion) of the second recessed portion has a second diameter (See above FIG. 4 – illustrates 2nd diameter) that is equal to (See above FIG. 4 – illustrates diameters of same length) or different from the first diameter
both the first diameter and the second diameter (See above FIG. 4) are larger than a spacing (See above dashed double arrow line) between side surfaces of the square-column portion that are parallel to each other (See above FIG. 4 – illustrates lines are parallel).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Happ, and in view of Robinson US2256496A (herein, Robinson).

Regarding Claim 7, Happ discloses as previously claimed.  Happ further discloses, the anvil (10) the first recessed portion and the second recessed portion (see above diagram); 
an outer diameter (FIGS. 4 and 5 – illustrate an outer diameter) of the cylindrical portion (26 and 14/16).
Happ does not disclose, further comprising: 
a ring-shaped ridge disposed on the anvil between the first recessed portion and the second recessed portion; wherein the ring-shaped ridge has a diameter that is smaller than an outer diameter of the cylindrical portion.
However, Robinson teaches, a ring-shaped ridge (FIG. 2, Page 1, Col. 2, lines 35-40, #11) disposed on the anvil (FIG. 2, #8) between the first recessed portion and the second recessed portion; 
wherein the ring-shaped ridge (FIG. 2, #11) has a diameter (FIG. 2, 11- illustrates a diameter) that is smaller than an outer diameter of the cylindrical portion.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Robinson and would be motivated to modify the recessed potion (26) of the anvil (10) as disclosed by Happ to include a ring-shaped ridge as taught by Robinson. Since Robinson teaches the aforementioned structure that is known in the art and beneficial, thereby providing the motivation to modify Happ’s anvil recessed portion (FIG. 4, #26) to include Robinson’s ring-shaped ridge (FIG. 2, #11) at the deepest portion of Harp’s recessed portion.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Happ US20080087448A1, (herein, Happ).

Regarding Claim 15, An impact wrench (FIG. 1, #12), comprising: 
a motor (FIG. 1, see above illustration); 
a hammer case (FIG. 1, see above illustration);
a hammer (FIG. 1, see above illustration) disposed frontward of the motor and configured to be rotated in response to the motor being energized (para [0018]); and 
an anvil comprising (FIG. 2, #10): an arm portion (FIG. 2, #16) disposed frontward of the hammer (FIG. 1) and configured to be impacted in a rotational direction by the hammer (para [0018]); a cylindrical portion (FIGS. 4-5 – illustrated between 26 and 14/16) connected to the arm portion and supported by the hammer case (FIG. 1 – illustrates support); a socket-mating portion (FIG. 5, #40) disposed frontward of the cylindrical portion (FIG. 4 – illustrates forward of portion); and an enlarged portion (FIG. 4, #s 28 to 24) disposed between the cylindrical portion and the socket-mating portion (FIG. 4 – illustrates between cylindrical portion and 28);  and
the anvil has a first circumferential groove (FIG. 4, #26) disposed between the cylindrical portion and the enlarged portion of the anvil (FIGS. 4-5), the first circumferential groove being continuous in a circumferential direction of the cylindrical portion (FIG. 2-3 illustrate continuous in a circumferential direction).




Claims 16- 17 are rejected under 35 U.S.C. 103 as being unpatentable over Happ, and in view of Milbourne et al. US20050022638A1 (herein, Milbourne).


Regarding Claim 16, Happ discloses as previously claimed.  Happ further discloses, wherein: the first circumferential groove (26) has an arcuate shape in a transverse cross section (FIG. 4 – illustrates a curved i.e. “arcuate” shape in a transverse direction); and 
a deepest portion (FIG. 4 – illustrates deepest portion) of the first circumferential groove (26) has a first diameter (FIG. 8 – illustrates the diameter) and the diameter of a circumscribed circle (FIG. 8 – illustrates circle) of the socket-mating portion (40).

Happ does not disclose, wherein a first diameter that is smaller than the diameter of a circumscribed circle.
However, Milbourne teaches, wherein a deepest portion (FIG. 4, #154) of the first circumferential groove (FIG. 4, # 134) has a diameter (see above diagram in claim 3) that is smaller than the diameter of a circumscribed circle (see above diagram in claim 3) of the socket- mating portion (FIG. 2, #42).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Milbourne and would be motivated to modify the first circumferential groove of the anvil as disclosed by Happ to include a first circumferential groove that has a diameter smaller than the socket-mating portion (see above diagram in claim 3) as taught by Milbourne.  Since Milbourne teaches the aforementioned structures that are known in the art and beneficial, thereby providing the motivation to modify Happ’s anvil first circumferential groove (FIG. 4, #26) with the first circumferential groove as taught by Milbourne (FIG. 2, #154) so as to eliminate stress concentration zones (Milbourne, paras [0025-26).


Regarding Claim 17, as combined, Happ/Milbourne disclose as previously claimed.  Happ further discloses, wherein: the socket-mating portion (40) is a square drive head (FIG. 5, #30); and 
the first diameter (FIGS. 2-5 illustrate a diameter for 26) is larger than a spacing (see above figure in claim 4) between side surfaces (see above figure in claim 4) of the square drive head (30) that are parallel to each other (FIG. 4 – illustrated below shows parallel).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over, as combined, Happ/Milbourne, and in further view of Robinson US2256496A (herein, Robinson).

Regarding Claim 18, as combined, Happ/Milbourne disclose as previously claimed.  Happ further discloses,
a second circumferential groove (see below figure) is disposed between the cylindrical portion (26 btw 14/16) and the first circumferential groove, the second circumferential groove being continuous in the circumferential direction of the cylindrical portion (see below figure - illustrates continuity in the circumferential direction of the cylindrical portion).
As combined, Happ/Milbourne does not disclose, a ring-shaped ridge disposed between the first circumferential groove and second circumferential groove, the ring-shaped ridge having an outer diameter that is greater than the first diameter.
However, Robinson teaches, a ring-shaped ridge  (FIG. 2, Page 1, Col. 2, lines 35-40, #11) disposed between the first circumferential groove and second circumferential groove, the ring-shaped ridge having an outer diameter (FIG. 2, 11- illustrates a diameter) that is greater than the first diameter (FIG. 2 below illustrated in that the ridge’s diameter is greater the first diameter of circumferential groove).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Robinson and would be motivated to modify the circumferential groove (26) of the anvil (10) as disclosed by Happ to include a ring-shaped ridge as taught by Robinson. Since Robinson teaches the aforementioned structure that is known in the art and beneficial, thereby providing the motivation to modify Happ’s anvil circumferential groove (FIG. 4, #26) to include Robinson’s ring-shaped ridge (FIG. 2, #11) at the deepest portion of Harp’s circumferential groove.

[AltContent: arrow]
    PNG
    media_image7.png
    559
    840
    media_image7.png
    Greyscale


Regarding Claim 19, as combined, Happ/Milbourne/Robinson disclose as previously claimed.  As combined, Happ further discloses, wherein: 
a deepest portion (See above FIG. 4 – illustrates deepest portion) of the second circumferential groove has a second diameter that is equal (See above FIG. 4 – illustrates 1st and 2nd diameters as equal) to or different from the first diameter; 
both the first diameter and the second diameter are smaller than the diameter of the circumscribed circle of the square drive head (See above FIG . 4 that illustrates 28 (as part of head) larger than 1st and 2nd diameters); and 
both the first diameter and the second diameter are larger than the spacing between side surfaces of the square drive head that are parallel to each other (See above FIG. 4 that illustrates 1st and 2nd diameter are larger than head as displayed by vertical arrow).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kusumoto US-20210060741-A1 and Hild US-20080292419-A1 cited for a motor, a hammer, a hammer case, an anvil, arm portion, cylindrical portion, socket-mating portion, recessed portion, ring-shaped ridge, and circumferential direction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        28 November 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731